39 Mich. App. 72 (1972)
197 N.W.2d 296
PEOPLE
v.
STRUTENSKI
Docket No. 11185.
Michigan Court of Appeals.
Decided February 29, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Thomas G. Plunkett, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
David P. Huthwaite, for defendant on appeal.
Before: DANHOF, P.J., and T.M. BURNS and O'HARA,[*] JJ.
Leave to appeal denied, 387 Mich. 785.
*73 PER CURIAM.
Defendant was convicted by a jury of first-degree murder and sentenced to life imprisonment. MCLA 750.316; MSA 28.548. He appeals alleging error by the circuit court in denying a motion to quash the information because the district judge did not determine the degree of murder at the time defendant was bound over to circuit court.
The record discloses that the defendant was charged with murder in both the warrant and information under the provisions of MCLA 767.44; MSA 28.984 commonly known as statutory short form. Both the warrant and information cited MCLA 750. 316; MSA 28.548 and MCLA 750.318; MSA 28.550. The district judge bound the defendant over on a charge of murder. This was correct. The district judge is not, on preliminary examination, required to determine the degree of murder. See Brownell v People, 38 Mich. 732 (1878); Cargen v People, 39 Mich. 549 (1878).
The question of the degree of murder was a question for the trier of the facts  in this case the jury. MCLA 750.318; MSA 28.550. People v Dupuis, 371 Mich. 395 (1963).
An examination of the record discloses no prejudicial error.
Affirmed.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.